Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claim, 
Thank you for the election without traverse filed 12/07/2020. Please cancel claims 11-12 and 21-27.
Reasons for Allowance
Claim(s) 10, 13-15, 17-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 10, 13-15, 17-18, and 20 have been allowed because the prior art does not anticipate or make obvious the invention of stereolithographic apparatus with a controller that creates three layers of outlining an object and then finally curing the interior with 3 or more layers. The closest prior art of record are as follows: SMALLEY (US-5209878-A), FAN (US-5474719-A), HAGENAU (US-6051179-A), HASTERT (US-6711451-B2), BLOOMSTEIN (US-6730256-B1), LIM (US-20090267269-A1), WILDSMITH (US-20140055744-A1), OKAMOTO (US-20150190965-A1), KATO (US-20160339602-A1), TOMUTA (US-20160375635-A1), NORIKANE (US-20170239886-A1), AKNIN (US-20180029299-A1), CAMPBELL (US-20180059541-A1), OCHI (US-20180200945-A1), MIYAKE (US-20180291199-A1), CHOI (US-20180311893-A1), REDFIELD (US-20180339397-A1), ROLLAND (US-20180370125-A1), AND DIKOVSKY (US-10427354-B2). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                         
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743